EXHIBIT 10.1 BRIDGE LOAN AGREEMENT BY AND BETWEEN V2K INTERNATIONAL, INC. AND AMERIVON INVESTMENTS LLC DATED AS OF JUNE 6, 2008 BRIDGE LOAN AGREEMENT by and between V2K International, Inc. and Amerivon Investments LLC Dated as of June 6, 2008 TABLE OF CONTENTS Page 1. DEFINITIONS 1 1.1 Agreement 1 1.2 Amerivon 1 1.3 Balance Sheet 1 1.4 Certificate of Designation 1 1.5 Closing 1 1.6 Closing Date 1 1.7 Collateral 1 1.8 Common Stock 1 1.9 Common Stock Equivalents 1 1.10 Company 2 1.11 Company Intellectual Property 2 1.12 Consulting Agreement 2 1.13 Disclosure Schedule 2 1.14 Employee Benefit Programs 2 1.15 ERISA 2 1.16 Event of Default 2 1.17 Hazardous Material 2 1.18 Indemnified Party 2 1.19 Indemnifying Party 2 1.20 Liens 2 1.21 Loan Documents 2 1.22 Note 2 1.23 Registration Rights Agreement 3 1.24 Securities 3 1.25 Securities Act 3 1.26 Securities Laws 3 1.27 Security Agreement 3 1.28 Series A Preferred Stock 3 1.29 Series B Preferred Stock 3 1.30 Series B Preferred Stock Financing 3 1.31 Services Agreement 3 1.32 Shares 3 1.33 Short Sales 3 1.34 Subsidiaries 3 1.35 Voidable Transfer 3 2. BRIDGE LOAN 4 2.1 Bridge Loan 4 2.2 Delivery by the Company 4 (a) Note 4 -i- (b) Security Agreement4 (c) Shares4 (d) Registration Rights Agreement4 (e) Consulting Agreement4 (f) Services Agreement4 (g) Certified Articles4 (h) Good Standing Certificates4 (i) Officers’ Certificate5 (j) Secretaries’ Certificate5 (k) FIRPTA5 (l) Legal Opinion5 (m) Fees and Expenses5 (n) Other Documents 5 2.3 Fees and Expenses 5 (a) Fees 5 (b) Expenses 5 2.4 Closing 6 2.5 Revival 6 2.6 Participation 6 3. SERIES B PREFERRED STOCK FINANCING.6 3.1 Option to Purchase Series B Preferred Stock 6 3.2 Purchase of the Series B Preferred Stock 6 3.3 Rights of the Series B Preferred Stock 6 3.4 Extension of Note Maturity 7 4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY7 4.1 Organization and Good Standing7 (a) The Company7 (b) The Subsidiaries 7 4.2 Authorization 7 4.3 No Violation 8 4.4 No Governmental Consent 8 4.5 Capitalization 8 4.6 Subsidiaries 8 4.7 Financial Statements 9 (a) Annual Financial Statements 9 (b) Interim Financial Statements 9 4.8 Financial Projections 9 4.9 Tax Returns 9 4.10 Absence of Undisclosed Liabilities 10 4.11 Absence of Certain Changes 10 (a) Material Adverse Change 10 (b) No Liens 10 (c) Purchase or Sale of Assets 10 (d) Damage to Property 10 (e) Capital Stock 10 -ii- (f) Employee Matters10 (g) Officers and Key Personnel11 (h) Payment of Material Lien or Liability11 (i) Guarantee11 (j) Insider Loans11 (k) Accounting and Other Practices11 (l) Loss of Customer or Supplier11 (m) Termination of Material Contract11 (n) Royalty Agreements11 (o) Fixed Price or Volume Agreements11 (p) Material Transactions11 (q) Amendment of Articles or Bylaws12 (r) Agreements12 4.12 Accounts Receivable12 4.13 Accounts Payable12 4.14 Inventory 12 4.15 Transactions with Affiliates 12 4.16 Properties 13 4.17 Certain Contracts and Arrangements 13 4.18 Intellectual Property 14 (a) The Company Intellectual Property 14 (b) Ownership of Company Intellectual Property 15 (c) Registration of Company Intellectual Property 15 (d) No Infringement Action 15 (e) No Infringement 15 (f) No Notice of Infringement 15 (g) No Employee Ownership 15 (h) No Infringement by Others 15 (i) Trade Secrets 15 (j) Confidential Information 15 4.19 Litigation 16 4.20 Labor Matters 16 4.21 Permits; Compliance with Laws 16 4.22 Employee Benefit Programs 16 (a) Employee Benefit Programs 16 (b) Qualified Employee Benefit Programs 17 4.23 Insurance Coverage 17 4.24No Broker 18 4.25 Environmental Matters 18 4.26 Customers, Distributors, and Partners 18 4.27 Suppliers 18 4.28 Warranty and Related Matters 18 4.29 Illegal Payments 19 4.30 Solvency 19 4.31 Government Contracts 19 4.32 Directors and Officers 19 -iii- 4.33 Private Sale of Securities 20 4.34 Disclosure 20 5. REPRESENTATIONS AND WARRANTIES OF AMERIVON 20 5.1 Organization and Good Standing 20 5.2 Authorization 20 5.3 No Violation20 5.4 Securities Laws20 5.5 Short Sales and Confidentiality Prior to the Date Hereof21 6. PRE-CLOSING COVENANTS21 6.1 Business in the Ordinary Course21 6.2 Conditions Precedent21 7. CLOSING CONDITIONS21 7.1 Closing Conditions of Amerivon21 (a) Representations and Warranties True21 (b) Covenants Performed21 (c) No Material Adverse Changes 21 (d) No Default 22 (e) No Litigation 22 (f) Broker Agreement 22 (g) Financing 22 (h) Certificate of Designation 22 (i) Delivery 22 7.2 Closing Conditions of the Company 22 (a) Representations and Warranties True 22 (b) Purchase Price 22 7.3 Termination 22 8. POST-CLOSING COVENANTS OF THE COMPANY 23 8.1 Preservation of Existence 23 8.2 Transfer of Assets 23 8.3 No Cash Payments or Other Transfers To Shareholders 23 8.4 Additional Indebtedness 23 8.5 Loans 23 8.6 Liens and Encumbrances 24 8.7 Access to Books and Inspection 24 8.8 Accountant-Generated Information 24 8.9 Insurance 24 8.10 Change in Nature of Business 24 8.11 Notices 24 8.12 Reporting Covenants 24 (a) Annual Financial Statements 24 (b) Monthly Financial Statements 25 (c) No Event of Default 25 (d) Annual Budget 25 -iv- (e) Notice of and Event of Default 25 (f) Other Financial Information25 8.13 Maintenance of Company Intellectual Property25 8.14 Performance of Loan Documents25 8.15 After-Acquired Real Property25 8.16 Consulting and Services Agreements26 9. POST-CLOSING COVENANTS OF AMERIVON26 9.1 Short Sales and Confidentiality After the Closing Date26 9.2 Lock-Up26 10. INDEMNIFICATION26 10.1 Survival of Representations and Warranties26 10.2 Indemnification by the Company27 10.3 Indemnification by Amerivon27 10.4 Notice27 10.5 Claim Not Involving a Third Party28 10.6 Claim Involving a Third Party28 11. EVENTS OF DEFAULT 28 11.1 Events of Default 28 (a) Failure to Pay 28 (b) Breach of Covenant 28 (c) Uncured Breach 28 (d) Representation Untrue 28 (e) Voluntary Bankruptcy 29 (f) Involuntary Bankruptcy 29 (g) Dissolution 29 (h) Suspension of Business 29 (i) Material Adverse Change 29 (j) Material Impairment 29 (k) Destruction or Damage to the Collateral 29 (l) Attachment 29 (m) Judgment 29 (n) Default of Material Agreement 29 (o) Material Misrepresentation 30 (p) Loan Documents 30 12. GENERAL PROVISIONS 30 12.1 Amendment 30 12.2 Waiver 30 12.3 Notices 30 12.4 Successors and Assigns 31 12.5 Law Governing 31 12.6 Attorneys’ Fees 31 12.7 Counterparts 31 12.8 Severability of Provisions 31 -v- 12.9 Integration 31 12.10 Expenses32 12.11 No Third Party Beneficiaries32 12.12 Further Assurances 32 12.13 Relationship Between the Company and Amerivon 32 12.14 Arbitration 32 12.15 Construction 33 SIGNATURE
